PER CURIAM.
That aspect of the order on motion for post conviction relief which holds that counsel’s failure to file a notice of appeal is not a ground on which relief may be granted under Rule 3.850, Florida Rules of Criminal Procedure, is reversed on the authority of State v. Meyer, 430 So.2d 440 (Fla. Case 1983) and the cause is remanded for further appropriate action. We note that the trial court did not have the benefit of Meyer at the time the order was entered.
REVERSED and REMANDED.
DOWNEY, HERSEY and GLICKSTEIN, JJ., concur.